Name: Council Regulation (EEC) No 2895/77 of 20 December 1977 concerning operations qualifying for a higher rate of intervention by the European Social Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 12. 77 Official Journal of the European Communities No L 337/7 COUNCIL REGULATION (EEC) No 2895/77 of 20 December 1977 concerning operations qualifying for a higher rate of intervention by the European Social Fund Whereas particular account must be taken, in defining these regions, of the lower level of their economic and social development, their peripheral location in the Community and their significance for their respective national economies, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 127 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas, for the application of Article 8 (3 ) of Council Decision 71 /66/EEC of 1 February 1971 on the reform of the European Social Fund ( 3 ), as amended by Decision 77/801 /EEC (4 ), the regions characterized by an especially serious and prolonged imbalance in employment, in which operations carried out with assistance from the Social Fund shall qualify for a higher rate of intervention, must be defined ; Article 1 Operations carried out in Greenland, the French overseas departments, Ireland, Northern Ireland and the Mezzogiorno shall qualify for the higher rate of intervention provided for in Article 8 (3 ) of Council Decision 71/66/EEC. Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1977 . For the Council The President H. SIMONET (*) OJ No C 266, 7. 11 . 1977, p. 15 . ( 2 ) Opinion delivered on 26 and 27 October 1977 (not yet published in the Official Journal). ( 3 ) OJ No L 28 , 4 . 2 . 1971 , p. 15 . ( 4 ) See page 8 of this Official Journal .